Citation Nr: 0301317	
Decision Date: 01/23/03    Archive Date: 02/04/03

DOCKET NO.  02-18 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



ATTORNEY FOR THE BOARD

T. Douglas, Counsel



INTRODUCTION

The appellant is the surviving spouse of the veteran who 
had recognized guerilla service from October 1943 to May 
1945.  He died in May 1994.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a 
November 2001 rating decision by the Department of 
Veterans Affairs (VA), Regional Office (RO) in Manila, the 
Republic of the Philippines.  The issues of entitlement to 
accrued benefits and nonservice-connected death pension 
benefits addressed in an October 2002 statement of the 
case were not perfected for appellate review.


FINDINGS OF FACT

1.  The veteran died in May 1994 at the age of 76; the 
causes of death listed on his death certificate were:  
Cardiorespiratory arrest, acute myocardial infarction, and 
peptic ulcer disease.

2.  The veteran was not a prisoner-of-war.

3.  The veteran's cardiorespiratory arrest, acute 
myocardial infarction, and peptic ulcer disease were not 
incurred in or aggravated by active service, and a 
service-connected disability did not substantially or 
materially contribute to cause his death.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1310 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.312 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have also been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.

The Board finds that the applicable mandates of the VCAA 
and implementing regulations are met.  The appellant was 
notified of the VCAA provisions by correspondence dated in 
December 2000, and the RO adjudicated the claim in 
accordance with these provisions.  The November 2001 
rating decision and October 2002 statement of the case 
adequately notified the appellant of the evidence 
necessary to substantiate the matter on appeal and of the 
action to be taken by VA.  Although the RO did not make a 
specific determination as to whether the veteran had been 
a prisoner-of-war for VA purposes, the appellant was 
adequately notified of the veteran's service that had been 
certified by the service department in the October 2002 
statement of the case.  As the appellant has been kept 
apprised of what she must show to prevail in her claims, 
what information and evidence she is responsible for, and 
what evidence VA must secure, there is no further duty to 
notify.  See Generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Factual Background

Service medical records are negative for diagnosis or 
treatment for cardiorespiratory arrest, acute myocardial 
infarction, or peptic ulcer disease.  A June 1945 Army of 
the Philippines physical examination report revealed 
normal abdominal viscera and cardiovascular systems.  
Records dated in June 1945 show the veteran reported his 
wartime activities; however, the reports do not indicate 
he was a prisoner-of-war.  In fact, a report indicates he 
returned home to evade capture when his unit disbanded.  
The veteran certified in June 1945 that the information 
reported was true and correct to the best of his 
knowledge.  

The veteran's death certificate shows he died in May 1994 
at the age of 76.  Cardiorespiratory arrest, acute 
myocardial infarction, and peptic ulcer disease were 
certified as the causes of death on the veteran's death 
certificate.  VA records show service connection has not 
been established for any disability.  In December 2000 the 
RO received a service department report verifying the 
veteran's service; it did not indicate he had been a 
prisoner-of-war.  In October 2001 the RO received a 
statement from Dr. A.L.T. noting that the physician had 
certified the veteran's cause of death as cardio-
respiratory arrest due to myocardial infarction and other 
conditions such as peptic ulcer disease based upon 
information provided by his daughter-in-law.  It was noted 
that the veteran had died several minutes after the onset 
of the attack and that he had not been brought to the 
hospital nor attended by any physician.

In her December 2001 notice of disagreement the appellant 
implied that the veteran had been a prisoner-of-war during 
World War II.  In her substantive appeal she claimed the 
veteran's illnesses had been incurred during service and 
that they were worse after he returned home from the 
prison camp.

Analysis

Service connection may be granted for a disability 
resulting from personal injury suffered or disease 
contracted in line of duty or for aggravation of 
preexisting injury suffered or disease contracted in line 
of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

In order to establish service connection for the cause of 
the veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service was 
the principal or contributory cause of death.  See 
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  In order to 
constitute the principal cause of death the service-
connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  See 38 C.F.R. § 3.312(b).  

For a service connected disability to be a contributory 
cause of death, it must be shown that there were 
"debilitating effects" due to the service-connected 
disability that made the veteran "materially less capable" 
of resisting the effects of the fatal disease or that a 
service-connected disability had "material influence in 
accelerating death," thereby contributing substantially or 
materially to the cause of death.  See Lathan v. Brown, 7 
Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1).  

It is not sufficient to show that a service-connected 
disability causally shared in producing death, rather it 
must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c)(1).  However, if the service-
connected disability affected a vital organ, consideration 
must be given to whether the debilitating effects of the 
service-connected disability rendered the veteran less 
capable of resisting the effects of other diseases.  See 
38 C.F.R. § 3.312(c)(3).

Service connection may be granted for beriberi heart 
disease and peptic ulcer disease if they are manifested to 
a degree of 10 percent or more at any time after discharge 
or release from active service even though there is no 
record of such disease during service if the veteran is a 
former prisoner-of-war and, as such, was interned for not 
less than 30 days.  38 C.F.R. § 3.309(c).  

Where a veteran served 90 days or more of continuous, 
active military service during a period of war and 
cardiovascular disease or duodenal ulcer disease becomes 
manifest to a degree of 10 percent within one year from 
date of termination of service, such disease shall be 
presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed 
disorder is not included as a presumptive disorder direct 
service connection may nevertheless be established by 
evidence demonstrating that the disease was in fact 
"incurred" during the service.  See Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue 
involves medical causation or a medical diagnosis, 
competent medical evidence is required."  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). 

The Federal Circuit has recognized the Board's "authority 
to discount the weight and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence." Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case 
with all reasonable doubt to be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a 
means for reconciling actual conflict or a contradiction 
in the evidence.  38 C.F.R. § 3.102.

There is no competent evidence that the veteran's 
cardiorespiratory arrest, acute myocardial infarction, or 
peptic ulcer disease were incurred in or aggravated by 
active service.  There is also no evidence that the 
veteran's cardiorespiratory arrest, acute myocardial 
infarction, and/or peptic ulcer disease were manifested to 
a degree of 10 percent or more within one year of active 
service.  Consequently, presumptive service connection for 
the death-causing disabilities (as chronic disorders) is 
not warranted. The Board finds the persuasive evidence of 
record demonstrates the veteran was not a prisoner-of-war 
for VA purposes; therefore, the provisions of 38 C.F.R. 
§ 3.309(c) do not apply.  Although the appellant reported 
the veteran was a former prisoner-of-war, service 
department records and the veteran's own report in 
June 1945 do not reflect any period of internment as a 
prisoner-of-war.  The Board notes the appellant is not 
competent to offer opinions on questions of medical 
causation or diagnosis.  See Espiritu, 2 Vet. App. 492.  
As there is absolutely no basis for establishing service 
connection for any disability implicated in the veteran's 
death, there is not basis for a finding that service 
connected disability caused or contributed to cause his 
death.  Therefore, service connection for the cause of the 
veteran's death is not warranted.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran (appellant) 
prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  Here, the preponderance of the evidence is 
against the appellant's claim.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

